Citation Nr: 1534213	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-00 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased disability rating in excess of 10 percent, for left upper extremity peripheral neuropathy.  

3.  Entitlement to an increased disability rating in excess of 10 percent, for right upper extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from May 2009 and October 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran submitted a February 2013 statement indicating his desire to withdraw his appeals as to the issues of entitlement to increased disability ratings for PTSD and peripheral neuropathy of the bilateral upper extremities; moreover, when contacted in May 2015, the Veteran's representative reiterated the Veteran's request to withdraw his appeal as to these issues.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a claim of entitlement to an increased disability rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for withdrawal of a claim of entitlement to an increased disability rating in excess of 10 percent, for left upper extremity peripheral neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

3.  The criteria for withdrawal of a claim of entitlement to an increased disability rating in excess of 10 percent, for right upper extremity peripheral neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.202 (2014).  A Substantive Appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case (SOC) is furnished to the Veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2014).  An appeal as to any or all issues may be withdrawn, by the appellant or by an authorized representative, in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3) (2014).  

In February 2013, the Veteran submitted a clear, unambiguous statement indicating his desire to withdraw his appeals as to the issues of entitlement to increased disability ratings for PTSD and peripheral neuropathy of the bilateral upper extremities.  Additionally, after the Board undertook development to clarify the Veteran's wishes for representation and with respect to the issues on appeal, the Veteran's representative was contacted in May 2015, at which time the representative reiterated the Veteran's request to withdraw his appeal as to the issues referenced within the representative's October 2011 statement.  As such, the Veteran has withdrawn all of his pending appeals, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the claims are dismissed.  



ORDER

The claim of entitlement to an increased disability rating in excess of 50 percent for PTSD is dismissed.  

The claim of entitlement to an increased disability rating in excess of 10 percent, for left upper extremity peripheral neuropathy is dismissed.  

The claim of entitlement to an increased disability rating in excess of 10 percent, for right upper extremity peripheral neuropathy is dismissed.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


